Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in thisAmendment No.2 to Registration Statement No. 333-167693of our reports dated March 1, 2010, relating to the financial statements and financial statement schedules of Flagstone Reinsurance Holdings, S.A. (formerly Flagstone Reinsurance Holdings Limited), and the effectiveness of Flagstone Reinsurance Holdings, S.A.’s (formerly Flagstone Reinsurance Holdings Limited) internal control over financial reporting, appearing in the Annual Report on Form 10-K of Flagstone Reinsurance Holdings, S.A. (formerly Flagstone Reinsurance Holdings Limited) for the year ended December 31, 2009, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche Hamilton, Bermuda July 27, 2010
